DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrala et al. (US Publication No. 20110211563) in view of Woody et al. (US Publication No. 20130226607).

As to claim 1, Herrala teaches an information processing system using a mobile terminal device (fig. 1, fig. 2), comprising: a plurality of transmission devices that are distributed over a predetermined region and that transmit mutually different identification information (fig. 1, #100-#118, and pp0017, a plurality of transmitter tags 100 to 118 throughout the building where the location tracking is to be carried out.  The transmitter tag 100 to 118 may comprise a simple electronic circuitry inside a casing where the electronic circuitry is configured to broadcast/transmit a unique identifier (ID) on a radio frequency); a receiver, provided in the mobile terminal device, that receives the identification information (fig. 1, fig. 2, pp0018, each piece of user equipment is able to detect the unique IDs transmitted by the transmitter tags 100 to 118.  The user equipment is configured to scan for radio transmissions, to detect at least some of the unique identifiers broadcasted by the transmitter tags); an information storage memory that stores device information including, for each of the plurality of transmission devices, the identification information and position information of the transmission device (fig. 5, Tag unique IDs, Location IDs and UE IDs); an input device, provided in the mobile terminal device, that accepts an input of event information related to a subject (fig. 1, pp0027, a nurse carrying user equipment 122 and located currently in room 1 notices an emergency in the state of a patient. The nurse immediately enters an alarm input to his/her personal user equipment); an acquisition circuitry that, based on the identification information received by the receiver and the position information, acquires the position information of the mobile terminal device at a point in time when the input of the event information was accepted by the input device (fig. 1, pp0027, Upon reception of the alarm signal from the user equipment, the server checks the location of the user equipment in S13.  S13 comprises accessing the database storing the user equipment identifiers linked to the tag IDs so as to determine the tag with which the user equipment is currently linked. Depending on the implementation, the server may also (or alternatively) check the database for a physical location, e.g. room number, coordinates, or another identifier, currently linked to the user equipment identifier so as to determine the actual physical location of the user equipment); and an output device that outputs event history information about the subject that includes the event information related to the subject and the position information of the mobile terminal device at the point in time (fig. 1, pp0028, alarm may include an alarm message indicating the occurrence of the alarm together with physical location information, e.g. a room number, where help is needed. Upon reception of such an alarm message, the user equipment 128 receiving the alarm message is configured to present the alarm to the user through a user interface.  The user equipment may display an alarm message and the location where help is needed on a display and sound an alarm tone through a loudspeaker). However, fails to explicitly teach a determination table that indicates information indicating a relationship between the position information of the corresponding transmission device and event content that should occur at the location indicated by the position information of the mobile terminal device; and determination circuitry that determines whether or not event content included in the event information related to the subject is appropriate as event content at a location indicated by the acquired position information of the mobile terminal device.
In an analogous field of endeavor, Woody teaches a determination table (fig. 1, rule engine) that indicates information indicating a relationship between the position information of the corresponding transmission device and event content that should occur at the location indicated by the position information of the mobile terminal device (fig. 1, pp0048, permissible location for services, pp0017, a patient's house can be outfitted with NFC devices at various locations where services are performed, like a kitchen where meals are prepared or a bathtub where baths are given. The caregiver may then be asked to "bump" his/her mobile device at each location when a service start or ends. This verifies that not only was the caregiver at the appointed location, but that the caregiver also went around the location to various sub-locations performing assigned services, and pp0041, verifying that the service action was performed by collecting bathroom location information e.g. bathing); and determination circuitry that determines whether or not event content included in the event information related to the subject is appropriate as event content at a location indicated by the acquired position information of the mobile terminal device (fig. 1, pp0017, pp0041, and pp0049, verification information provides evidence that the requested service was performed e.g. based on bathroom location information from NFC devices, client and/or caregiver, verify the action of bathing was performed). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Herrala with the teachings of Woody to achieve the goal of efficiently and reliably helping each party to collect and provide the information associated with verification in a less obtrusive and more automated manner in a communication system (Woody, pp0004). 

As to claim 11, Herrala in view of Woody teaches the limitations of the independent claim as discussed above. Herrala further teaches wherein the input device accepts an input of information indicating an abnormality of the subject (fig. 1, pp0027, a nurse carrying user equipment 122 and located currently in room 1 notices an emergency in the state of a patient. The nurse immediately enters an alarm input to his/her personal user equipment), and the information processing system further comprises an abnormality information output device, provided in the mobile terminal device, that outputs information indicating the abnormality (fig. 1, fig. 4, pp0027, a nurse carrying user equipment 122 and located currently in room 1 notices an emergency in the state of a patient. The nurse immediately enters an alarm input to his/her personal user equipment, and pp0041).

Claim 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrala et al. (US Publication No. 20110211563) in view of Woody et al. (US Publication No. 20130226607) and further in view of Yamada et al. (US Publication No. 20160345081).

As to claim 12, Herrala in view of Woody teaches the limitations of the independent claim as discussed above. However fails to explicitly teach wherein each of the plurality of transmission devices includes a solar cell element as a power source.
In an analogous field of endeavor, Yamada teaches wherein each of the plurality of transmission devices includes a solar cell element as a power source (fig. 1, fig. 13, pp0058, sensor nodes with solar battery power supply). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Herrala and Woody with the teachings of Yamada to achieve the goal of efficiently and quickly providing power generation for recovering sensor function and controlling the sensor node in a wireless communication system (Yamada, pp0008). 
As to claim 13, Herrala in view of Woody teaches the limitations of the independent claim as discussed above. However fails to explicitly teach wherein the solar cell element is a dye-sensitized solar cell element.
In an analogous field of endeavor, Yamada teaches wherein the solar cell element is a dye-sensitized solar cell element (fig. 13, pp0131, where a solar battery cell is a low illuminance dye-sensitized solar Battery). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Herrala and Woody with the teachings of Yamada to achieve the goal of efficiently and quickly providing power generation for recovering sensor function and controlling the sensor node in a wireless communication system (Yamada, pp0008).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885.  The examiner can normally be reached on M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645